DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04-04-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach the moisture amount in the liquid electrolyte as claimed and there is no motivation to increase the moisture amount as disclosed in the Kondo because Kondo aims to develop an electrolyte which does not induce hydrolysis of a fluorine-containing lithium salt. Such increased moisture in the electrolyte may hydrolyze the fluorine-containing lithium salt. 
Applicant further argues that the cited prior art teaches away from increasing the amount of moisture in the electrolyte and the Office Action fails to address the limitation “an amount of moisture is 50 ppm or more and 1100 ppm or less”. 
Examiner respectfully disagrees. The amount of moisture being described by the Applicant is done after the filtration step in paragraph 49 of Kondo and does not reflect the moisture contaminated in the step of preparing the solution (see paragraph 36 which states that the moisture contained in the solution including the fluorine ions is usually about 100 mass ppm based on the total amount of the solution). 
Applicant’s arguments are still not persuasive for reasons made herein and of record because Kondo describes contaminated moisture not filtered moisture and this contaminated amount is usually about 100 mass ppm. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0087308 hereinafter Nakamoto in view of U.S. Pre-Grant Publication No. 2015/0118579 hereinafter Kondo. 
Regarding Claims 1, 6 and 7, Nakamoto teaches a fluoride ion battery comprising a liquid electrolyte and method for producing a liquid electrolyte, wherein the battery comprises a cathode active material layer, an anode active material layer, and an electrolyte layer disposed between the cathode active material layer and the anode active material layer (paragraph 58), wherein the electrolyte layer contains a liquid electrolyte including a cesium fluoride and a solvent, and the method comprises preparing a precursor solution containing a cesium fluoride and a solvent, and drying the precursor solution under an inert atmosphere to obtain the liquid electrolyte (see Examples 1-8, paragraphs 77-84). 
With regards to the amount of moisture, Kondo teaches a liquid electrolyte for a fluoride ion battery wherein the amount of moisture is usually about 100 mass ppm (paragraph 36). Therefore, it would have been obvious to one of ordinary skill in the art to form a liquid electrolyte having such amount of moisture before the effective filing date of the claimed invention because Kondo discloses that such modification can improve the stability of the electrolyte (paragraph 36). 
Regarding Claim 2, the combination teaches that the amount of moisture is about 100 ppm based on the total amount of the solution (paragraph 36 of Kondo). 
Regarding Claims 3-5, Nakamoto teaches that the concentration of active fluoride ion at 25 oC is at least 2.0 mM or more, and the electrolyte includes an alkali metal amide salt and glyme as the solvent (see Examples 1-8, paragraphs 77-84). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729